If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     December 10, 2020
               Plaintiff-Appellee,

v                                                                    No. 348870
                                                                     St. Clair Circuit Court
RONALD ALVIN SORING,                                                 LC No. 18-002689-FH

               Defendant-Appellant.


Before: SWARTZLE, P.J., and BECKERING and GLEICHER, JJ.

PER CURIAM.

         Defendant, Ronald Alvin Soring, appeals as of right his jury trial convictions of domestic
violence, third-offense, MCL 750.81(4), and bribing, intimidating, or interfering with a witness,
MCL 750.122(7)(a). The trial court sentenced defendant as a fourth-offense habitual offender,
MCL 769.12, to consecutive sentences of 1 to 20 years’ imprisonment for domestic violence and
1 to 15 years’ imprisonment for bribing, intimidating, or interfering, with a witness. Defendant
argues on appeal that the prosecutor deprived him of his right to a fair trial due to her improper
remarks during closing argument, or in the alternative, that his trial counsel was ineffective for
failing to object to those remarks. He also contends the trial court abused its discretion by making
his sentences consecutive without explaining why. Defendant’s first two arguments lack merit,
but he is correct regarding the need for a remand so the trial court can fully articulate its reasons
for ordering that defendant’s sentences be consecutive. On remand, we also instruct the trial court
to correct what appears to be a clerical error in the judgment of sentence.

                                 I. FACTUAL BACKGROUND

      The prosecutor admitted evidence at trial to establish that defendant and the victim were in
a domestic relationship and they shared a home with the victim’s son as well as a roommate, Les




                                                -1-
Deal.1 Between October 1, 2018 and October 4, 2018, defendant was acting violently, drinking
heavily, and acting “emotionally abusive” toward the victim. On the evening of October 4, 2018,
defendant left the house to go shopping with Deal. While defendant was gone, the victim called
her mother, who testified that the victim sounded upset and “very scared.” Concerned, the victim’s
mother called the Clay Township Police Department to conduct a welfare check on defendant and
the victim. When defendant and Deal returned to the home, defendant was acting “totally
belligerent” and “out of sorts.” Defendant and the victim began arguing and continued to argue
when Clay Township Police Officers James Pelletier and Clifford VanDerLinden arrived.
Defendant yelled at the officers to go away and yelled at the victim to close the front door on the
officers. The victim did not close the front door, so defendant got up to do it himself. Officer
Pelletier testified that as defendant went to close the front door, he took a “huge haymaker” swing
at the back of the victim’s head with his closed fist, and then stumbled toward her. The officer
yelled “don’t hit her,” and he and his partner entered the home. The officers removed defendant
from the home and, shortly thereafter, arrested him.

        After being arraigned, defendant was ordered not to contact the victim. Nevertheless, while
he was in jail between October 4, 2018 and December 7, 2018, he called the victim 123 times.
The victim answered 35 of those phone calls. During two calls on October 11, 2018, the victim
and defendant discussed the charges against him, what the victim should and should not testify to,
how she should phrase her testimony, and details of the October 4, 2018 incident. Significant
portions of these calls were played for the jury. The victim posted bond for defendant on December
7, 2018, and defendant returned to his home with her.2 Prior to trial, the victim told her mother
not to appear at trial and defendant told another prosecution witness, his estranged wife, that she
did not need to appear at trial.

        At trial, the jury found defendant guilty of domestic violence and of bribing, intimidating,
or interfering with a witness. The court sentenced defendant as previously indicated, and this
appeal followed.

                             II. PROSECUTORIAL MISCONDUCT

       Defendant argues he was denied a fair trial because the prosecutor committed misconduct
by addressing facts and opinions during closing argument that were not supported by the evidence,
and by appealing to the jury to sympathize with the victim. We find no reversible error.

       Because defendant did not preserve his arguments regarding any of the alleged misconduct
he now points to by timely and specifically objecting and requesting a curative instruction at trial,
our review is for plain error. See People v Mullins, 322 Mich App 151, 172; 911 NW2d 201
(2017). Under a plain-error review, defendant bears the burden of demonstrating that an error
occurred, it was clear or obvious, and it affected his substantial rights. People v Carines, 460 Mich


1
  The victim identified their roommate’s last name as “Deal.” The name also appears in the
record as “Diehl.” The victim testified that Deal passed away in October 2018.
2
  As of the filing of defendant’s brief on appeal, defendant and the victim were still in a domestic
relationship.


                                                -2-
750, 763; 597 NW2d 130 (1999). “The third requirement generally requires a showing of
prejudice, i.e., that the error affected the outcome of the lower court proceeding.” Id. Even if all
three requirements are met, reversal is only warranted when the plain error resulted in an innocent
defendant’s conviction, or “seriously affect[ed] the fairness, integrity, or public reputation of
judicial proceedings.” People v Moorer, 262 Mich App 64, 66-67; 683 NW2d 736 (2004).

        “[T]he test for prosecutorial misconduct is whether a defendant was denied a fair and
impartial trial.” People v Dobek, 274 Mich App 58, 63; 732 NW2d 546 (2007). “Issues of
prosecutorial misconduct are decided case by case, and this Court must examine the entire record
and evaluate a prosecutor’s remarks in context.” Id. at 64. This is because “[t]he propriety of a
prosecutor’s remarks depends on all of the facts of the case.” Id. (quotation marks and citations
omitted). Prosecutors are afforded great latitude regarding their arguments. People v Bahoda, 448
Mich 261, 282; 531 NW2d 659 (1995). In making those arguments, “[a] prosecutor may not make
a factual statement to the jury that is not supported by the evidence, but he or she is free to argue
the evidence and all reasonable inferences arising from the evidence as they relate to his or her
theory of the case.” Dobek, 274 Mich App at 66. (quotation marks and citations omitted).
Additionally, the prosecutor need not argue in the blandest terms possible. Id.

        With these principles in mind, we address each of defendant’s arguments in turn.
Defendant first contends that certain of the prosecutor’s statements were not supported by, or were
contrary to, the evidence presented. Specifically, defendant challenges the prosecutor’s statement,
“You’ve heard about those cycles of violence, the patterns that consist of control, controlling
behaviors, irrational behaviors. When the defendant drinks that he’ll either pass out or become
violent. There is no in between [sic].” Defendant claims the prosecutor was attempting to portray
the victim as a “battered woman,” and that such condition requires expert testimony. Given the
absence of expert testimony, defendant claims the statements were unsupported by the evidence.

       Review of the prosecutor’s statement in context does not lead us to conclude that it was
made in an attempt to portray the victim as suffering from battered woman syndrome. Testimony
from a qualified expert can, when relevant, help a jury evaluate a complainant’s credibility. See
People v Christel, 449 Mich 578, 579-80; 537 NW2d 194 (1995). But here, the context for the
prosecutor’s statement was her characterization of defendant as a “master manipulator” and her
attempt to describe the nature of his relationships with numerous people, not just the victim. In
addition, there was plenty of lay witness testimony presented at trial regarding defendant’s “cycles
of violence,” patterns of control, controlling behaviors, and irrational behavior, and about his
associated drinking habits.

       Officer Pelletier testified that between 2014 and 2018, police were called to defendant’s
and the victim’s home five to seven times due to domestic disputes, and defendant was drunk on
each occasion. Officer Pelletier explained that each situation was caused by defendant not getting
his way.

        The victim’s son testified that defendant’s violent behavior was “just the alcohol talking”
and that, while defendant often threatened him and his mother, defendant was “a lot of hot air” and
did not follow through with his threats. Yet, he also conceded that in July 2018, defendant
assaulted him while drunk.



                                                -3-
        Similarly, the victim testified that defendant did not become violent when he drank and
would simply curl up on the couch with the dog and fall asleep.3 Nevertheless, she admitted that
in July 2018, she obtained a personal protection order against defendant because he had been acting
violently for months and was drinking alcohol “24/7.” The victim also testified that between
October 1, 2018 and October 4, 2018, defendant had been emotionally abusive. She explained
that when defendant was sober, their relationship and home life was “stable and great,” however,
defendant had a drinking problem. When he would drink, defendant would yell and curse at her
and threaten to kick her out of the house. The victim told defendant during their second telephone
call on October 11, 2018, that he did not take her feelings into account, treated her and her son
“like garbage,” and had been drinking behind her back, despite her trying to encourage him to stay
sober. The victim told defendant she was afraid of him when he was drinking, and defendant
insisted she was not afraid of him, but was afraid of “the liquor.”

         The victim’s daughter testified that when defendant lived with her and her mother, he
would drink all of the time, and would get “[c]razy violent, verbally abusive, emotionally abusive,
[and] physically abusive.” When defendant drank, “[e]verything would escalate and get crazy,”
and defendant would become violent toward “[a]nyone who crossed his path.” She explained that
“defendant was always drinking and drinking way more than he should be and sometimes it would
be violent. Sometimes he would just pass out.” Similar to promises made to the victim,
defendant’s daughter testified that defendant would fight with her mother when he was drunk, and
once he was sober, he would promise to quit drinking and participate in a rehabilitation program.
However, defendant would always fall back into the same “abusive pattern.” As did the victim,
defendant’s daughter testified that defendant would try to hide his drinking. She recounted that
when defendant drank, “you say one wrong thing or not the answer that he wants to hear and then
it’s just violence from there on out.”

        Defendant’s estranged wife described defendant as “Dr. Jekyll and Mr. Hyde” with regard
to his behavior when he was sober versus when he would drink. Defendant would promise her, as
he promised the victim, that he would get better and participate in a rehabilitation program, but he
never did. Moreover, similar to the situation that occurred between the victim’s son and defendant,
defendant attempted to hit his daughter while he was drunk.

        The victim’s mother testified that defendant “always” called the victim names, would
threaten her with physical harm, and had hit her before when she did not “please him.”

        In light of the supportive lay testimony and the admitted jailhouse telephone calls between
defendant and the victim demonstrating defendant’s behavior toward others, we conclude that the
prosecutor’s remarks regarding “cycles of violence,” defendant’s patterns of control, controlling
behaviors, and irrational behavior, and about defendant’s drinking habits were amply supported
by the evidence.




3
 The victim’s arraignment testimony differed from her trial testimony, and she had to be
impeached several times at trial with her arraignment testimony regarding the severity of
defendant’s conduct.


                                                -4-
        Defendant next argues that the prosecutor committed misconduct by expecting the jurors
to act as experts when she asked them at closing argument what defendant’s behaviors might “do
to a person’s psyche?” The context for this statement was the prosecutor’s attempt to suggest an
explanation for why, after all that allegedly had transpired, the victim would pick up defendant
from jail. The prosecutor observed that when the victim had applied for a PPO in July 2018, she
reported that defendant once told her that if he ever went to jail, she had “better bail [him] out or
run for the hills.” In our view, the prosecutor’s rhetorical question was to get the jurors to use their
reason and common sense to make a connection between defendant’s prior threats and the fact that
the victim nevertheless picked him up from the jail. It was not for the purpose of asking the jurors
to go beyond the evidence or to act as expert witnesses.

         Defendant also contends the prosecutor improperly “serve[d] as the absent expert” when
stating, “[w]e know that in domestic violence relationships the most dangerous time for a victim
is the time when she makes the decision to leave.” Defendant’s argument has some merit. The
statement occurred in the context of the prosecutor’s narration that the victim called her mother on
the night of the incident and told her mother she was scared and was going to leave defendant.
The challenged statement followed, and the prosecutor continued by recounting the testimony the
victim told Officer Pelletier that defendant’s conduct was “escalating.” In context, the prosecutor
appeared to be attempting to impress upon the jury that the victim had reason to be scared because
her plan to leave defendant placed her in imminent danger.

         Prosecutors are allowed great latitude with respect to their arguments, Bahoda, 448 Mich
at 282, and they are not required to argue in the blandest of terms, Dobek, 274 Mich App at 66. A
prosecutor may “argue the evidence and all reasonable inferences arising from the evidence as
they relate to his or her theory of the case,” but they may not make a factual statement to the jury
that is not supported by the evidence. Id. Here, given the absence of any evidence regarding the
most dangerous time for a victim of domestic violence, it was improper for the prosecution to
present as a known fact that the most dangerous time is when the abused person decides to leave
the abuser. In addition, the prosecutor’s argument, as well as the record evidence, suggests that if
matters were escalating, it was because defendant had been drinking, not necessarily because the
victim had broached the idea that she and her son should pack up and leave. Although the
prosecutor’s statement was superfluous and did not reflect the testimony about defendant’s
conduct when under the influence of alcohol, we cannot say it affected the outcome in light of the
properly admitted evidence.

         Defendant next argues the evidence did not support the prosecutor’s statement that there
are no-contact orders in place for domestic violence cases because “we recognize the fact that there
is a tremendous amount of emotional manipulation that a domestic violence offender places on his
victim.” Defendant objects to this statement on the ground that he and the victim had been living
together since 2013 and there were no prior convictions against him. As an initial matter, we note
that, although there may not have been prior convictions against defendant during this period for
assaulting the present victim, defendant had pleaded guilty to domestic violence for assaulting his
daughter in 2013, and for assaulting the victim’s son in 2018. Further, we find nothing improper
about the prosecutor’s generic explanation to the jury about why no-contact orders are sometimes
entered when domestic violence is at issue. In addition, the jury heard evidence that police had
been called to defendant’s and the victim’s home several times since they had started living
together and that the victim had, in fact, obtained a no-contact order against defendant. In light of


                                                  -5-
this evidence, we conclude that the prosecutor’s brief explanation regarding the role of no-contact
orders in domestic disputes was not improper.

        Lastly, defendant challenges two of the prosecutor’s statements as being improper appeals
to the jury’s sympathy. “A prosecutor may not appeal to the jury to sympathize with the victim.”
People v Unger, 278 Mich App 210, 237; 749 NW2d 272 (2008). Defendant first challenges the
prosecutor’s observation, “I think [the victim] had been the victim of manipulation for years.”
Given the entirety of the prosecution’s argument, this statement appears to be an inference the
prosecutor drew from the evidence presented at trial, yet a comment of the type the court had
already instructed the jury to give no weight in its deliberations. Prior to closing arguments, the
court had instructed the jury that the evidence in the case was complete, that it was comprised only
of the witnesses’ sworn testimony and the exhibits admitted into evidence, and that the statements
and arguments of the attorneys were not evidence. Jurors are presumed to follow their instructions,
and instructions are presumed to cure most errors. Unger, 278 Mich App at 235. Defendant
contends that these presumptions should not pertain here because defendant’s trial was relatively
brief and almost all of the prosecution’s closing was improper. See id. at 237 (concluding that the
trial court’s instructions were curative because the prosecutor’s improper statements were
“relatively brief and likely did not deflect the jury’s attention”). We conclude that even if the
prosecutor’s statement about what she thought may have been happening was improper, in light
of the evidence admitted, the court’s instructions, and our presumptions regarding the efficacy of
the instructions and the diligence of the jury, we are not persuaded that the complained of statement
was outcome determinative.

        Next, defendant challenges the prosecutor’s remark, “I cannot imagine the pressure that
[the victim] feels when she leaves the court with defendant” and her comment that the jury could
be certain another domestic violence incident would occur if defendant were to return home with
the victim.4 We agree that these comments were an attempt to evoke the jury’s sympathy, but we
do not deem them to be outcome determinative. The prosecutor did not urge the jury to suspend
its duty to judge the evidence presented or urge the jury to convict defendant on the basis of its
sympathy for the victim (or anticipated future conduct). See People v Lane, 308 Mich App 38,
66; 862 NW2d 446 (2014) (concluding that the prosecutor comments during closing argument
were not improper because the prosecutor did not “urge the jury to suspend its powers of judgment”
and find the defendant guilty on the basis of sympathy for the victim). Rather, the prosecutor went
on to remark that while deliberating, the jury was to “[o]nly consider the evidence that you heard
during the course of this trial.” Further, the trial court instructed the jury not to let sympathy
influence the verdict, and as previously mentioned, the jury is presumed to have followed its
instruction. Unger, 278 Mich App at 235.

        In sum, we find no reversible error associated with the prosecutor’s closing argument. To
the extent the prosecutor made any improper statements, they were not unduly prejudicial and did
not affect defendant’s substantial rights under a plain-error analysis. See Carines, 460 Mich at
763.



4
    Defendant and the victim remained together at the time of trial.



                                                  -6-
       Defendant also argues that his trial counsel was ineffective for failing to object to the
prosecutor’s challenged statements. We disagree. Defendant preserved this issue for appellate
review by filing in this Court a motion for remand to the trial court for a Ginther hearing.5 Because
we denied the motion,6 our review is for errors apparent on the record. See People v Foster, 319
Mich App 365, 390; 901 NW2d 127 (2017) (citations omitted).

        To prove he received ineffective assistance of counsel, a defendant must establish that “(1)
the performance of his counsel was below an objective standard of reasonableness under prevailing
professional norms and (2) a reasonable probability exists that, in the absence of counsel’s
unprofessional errors, the outcome of the proceedings would have been different.” People v Sabin
(On Second Remand), 242 Mich App 656, 659; 620 NW2d 19 (2000). The effective assistance of
counsel is presumed, and a defendant bears the burden to overcome the strong presumption that
his counsel used sound trial strategy. People v Rosa, 322 Mich App 726, 741; 913 NW2d 392
(2018); see also People v Jackson, 313 Mich App 409, 431; 884 NW2d 297 (2015).

        As discussed above, several of the prosecutor’s statements defendant challenges were not
improper. Thus, any objection would likely have been overruled. Counsel is not ineffective for
failing to raise a futile argument. People v Ericksen, 288 Mich App 192, 201; 793 NW2d 120
(2010) (“Failing to advance a meritless argument or raise a futile objection does not constitute
ineffective assistance of counsel.”) Also, as discussed above, the statements that were arguably
improper were not prejudicial. Sufficient evidence was presented from which the jury could find
defendant guilty beyond a reasonable doubt of domestic violence and of bribing, intimidating, or
interfering with a witness. Additionally, the trial court instructed the jury not to let sympathy or
prejudice influence its decision, to decide the case only on the basis of the properly admitted
evidence, and that the lawyers’ statements and arguments are not evidence. Therefore, even if
defense counsel’s failure to object constituted deficient performance, we cannot say that, but for
this deficiency, there is a reasonable probability that the outcome of the trial would have been
different. See Sabin, 242 Mich App at 659.

                              III. CONSECUTIVE SENTENCING

       Defendant contends the trial court erred by sentencing him to serve his sentences
consecutively without articulating a rationale for its decision. We agree.

       We review a trial court’s decision to impose a discretionary consecutive sentence for an
abuse of discretion. People v Norfleet, 317 Mich App 649, 663-664; 897 NW2d 195 (2016)
(Norfleet I). An abuse of discretion occurs when the trial court’s decision was outside of the range
of reasonable and principled outcomes. Id. “The trial court’s factual determinations regarding
sentencing are reviewed for clear error.” People v Rodriguez, 327 Mich App 573, 577; 935 NW2d
51 (2019). The trial court commits clear error when this Court is left with a definite and firm




5
    People v Ginther, 390 Mich 436; 212 NW2d 922 (1973).
6
 People v Soring, unpublished order of the Court of Appeals, entered January 29, 2020 (Docket
No. 348870).


                                                -7-
conviction that an error occurred. People v Thompson, 314 Mich App 703, 708; 887 NW2d 650
(2016).

        MCL 750.122(11) authorizes consecutive sentencing for a conviction of bribing,
intimidating, or interfering with a witness. MCL 750.122(11) provides that “[t]he court may order
a term of imprisonment imposed for violating this section to be served consecutively to a term of
imprisonment imposed for the commission of any other crime including any other violation of law
arising out of the same transaction as the violation of this section.” When imposing a discretionary
consecutive sentence, the trial court must articulate its rationale for each consecutive sentence it
imposes. Norfleet I, 317 Mich App at 664. The trial court may not provide mere “general terms”
for consecutive sentences; rather, it must provide “particularized reasons—with reference to the
specific offenses and the defendant.” Id. at 666.

        In the case at bar, the trial court had the statutory authority to sentence defendant
consecutively for his domestic violence and bribing, intimidating, or interfering with a witness
convictions under MCL 750.122(11). At sentencing, the trial court reviewed the presentence
investigation report (PSIR), which recommended that defendant be sentenced to consecutive
sentences of 3 to 20 years’ imprisonment for domestic violence and 2 to 15 years’ imprisonment
for bribing, intimidating, or interfering with a witness. The trial court heard the parties’ arguments
for and against consecutive sentencing, defendant’s statement, and the victim’s statement, and
explained:

       I think based upon the totality of everything I’ve seen here, the sentence that puts
       [defendant] in prison for two years is probably appropriate. And what I’m going to
       do is sentence [defendant] to one to 20, with credit for 110 on the assault, domestic
       violence, and a consecutive term of one to 15, with credit for 115 – 110 days on the
       witness intimidation, interference. When run together, would give [defendant] two
       years to whatever the maximum is. It’s consecutive so it satisfies their requirement,
       but puts it down into a realm that I think is probably more appropriate for the
       offense than the totality of adding three and two together.

Although the minimum sentences as recommended in the PSIR would have been the same as or
higher than defendant’s ultimate sentence had the trial court selected and imposed them
concurrently, the court failed to offer a particularized explanation for its decision to sentence
defendant consecutively. Accordingly, remand is necessary for the trial court to explain on the
record and with particularity its reasoning for sentencing defendant to serve his sentences
consecutively.

        We affirm defendant’s convictions, but we remand for the trial court to articulate with
particularity its rationale for imposing consecutive sentences. We also note that the judgment of
sentence indicates defendant was convicted of domestic violence for knowingly assaulting a
pregnant individual, third offense. However, defendant was not charged with knowingly
assaulting a pregnant individual, MCL 750.81(3), no evidence was presented at trial that the victim
was pregnant, and the verdict form did not indicate that the jury found defendant guilty of this




                                                 -8-
offense.7 Accordingly, we assume the judgment of sentence contains a mere clerical error when
describing the nature of defendant’s domestic violence conviction and instruct the trial court to
make the necessary ministerial correction. We retain jurisdiction.



                                                            /s/ Brock A. Swartzle
                                                            /s/ Jane M. Beckering
                                                            /s/ Elizabeth L. Gleicher




7
 The judgment of sentence lists PACC charging codes. PACC 750.814 refers to “domestic
violence and/or knowingly assaulting a pregnant individual, third offense notice” (capitalization
omitted). This is defendant’s third conviction for domestic violence.


                                               -9-
                              Court of Appeals, State of Michigan

                                                ORDER
                                                                                Brock A. Swartzle
 People of MI v Ronald Alvin Soring                                               Presiding Judge

 Docket No.     348870                                                          Jane M. Beckering

 LC No.         18-002689-FH                                                    Elizabeth L. Gleicher
                                                                                  Judges


               Pursuant to the opinion issued concurrently with this order, this case is REMANDED for
further proceedings consistent with the opinion of this Court.
                Proceedings on remand in this matter shall commence within 14 days of the Clerk’s
certification of this order, and they shall be given priority on remand until they are concluded. As stated
in the accompanying opinion, we affirm defendant’s convictions, but we remand for the trial court to
articulate with particularity its rationale for imposing consecutive sentences, so as to allow for appellate
review. People v Norfleet, 317 Mich App 649; 665; 897 NW2d 195 (2016). We retain jurisdiction so
that, after being apprised of the trial court’s rationale, we may review its decision for an abuse of
discretion. Id. at 666. We also instruct the trial court to make the necessary ministerial correction to the
judgment of sentence with respect to its description of the nature of defendant’s domestic violence
conviction. The proceedings on remand are limited to these issues, and no hearing with the parties is
required at this point.
               The parties shall promptly file with this Court a copy of all papers filed on remand. Within
seven days after entry, appellant shall file with this Court copies of all orders entered on remand.



                                                            _______________________________
                                                             Presiding Judge




                                 December 10, 2020